DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8, 13, and 15 have been amended. Claims 2 – 7, 9 – 12, and 14 are as previously presented. Therefore, claims 1 – 15 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 9/19/2022 has been entered. Applicant’s amendment overcomes the 112(b) rejections of claims 1 – 7 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 13 recite, “about 5 psi or greater.” The term “about” is a relative term which renders the claim indefinite. The term “about 5 psi” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what pressure values would be considered within the scope of the claim, and what pressure values would be considered outside the scope of the claim. For example, it is unclear whether 4.95 psi, or 4.5 psi, or 4 psi would fall within the claimed range of “about 5 psi or greater.” Claims 2 – 7, 9 – 12, and 14 – 15 are also rejected due to their respective dependencies on claims 1, 8, and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0348987) in view of Mo et al. (US 2020/0107666).
Regarding claim 1, Cheng discloses a pressure cooker, comprising: 
a base configured to provide heat to, thereby to pressurize to about 5 psi or greater, an internal chamber for pressure cooking (“a cooking assembly comprising an induction heating base having an upper surface for supporting a cookware vessel“ and “a cookware vessel having a ... substantially upright sidewall extending upward there from to terminate at a rim, the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid”; “the gasket and sealable penetration in the lid are adapted to maintain at least one of an at least partial vacuum and a pressure greater than atmospheric pressure in the interior portion of the vessel” [0013]; “This configuration allows cooking at controlled temperatures above about 190.degree. F., once the valve is closed, up the safe operating pressure set by a safety release valve, which is generally at between about 5 to 15 psi” [0136]); 
a lid that engages the base to seal the chamber (“a lid adapted with a gasket to engage said cookware vessel at the rim thereof to form a vacuum seal therewith” [0013]); 
a controller that controls one or more operational parameters of the pressure cooker, the controller located external to the internal chamber (“a controller that is responsive to energize the one or more induction heating coils” [0013]; Fig. 1 shows “controller 430” [0063] located external to the internal chamber); and 
a temperature probe, the temperature probe comprising a temperature sensor positioned in the internal chamber, the temperature probe configured to communicate temperature signals to the controller (“the lid having at least one sealable penetration formed in the surface thereof, a transmitter device adapted for removable supported engagement with the lid and in signal communication with the controller, the transmitter device having a thermal probe that enters an interior portion of the vessel via the sealable penetration of the lid”; “the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]).
Cheng does not expressly disclose wherein the lid includes an inner cover and an outer cover.
Mo is directed toward a pressure cooker (Abstract; claims 20-21). Mo discloses a lid including an inner cover and an outer cover (“the lid 10 for a cooking utensil includes the outer cover 13 and the inner cover assembly for a cooking assembly, and the inner cover 11 is mounted in the outer cover 13” [0059], shown in Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lid includes an inner cover and an outer cover. Mo describes that use of a lid that includes an inner cover (in addition to an outer cover) results in a lid that is “good in sealing” [0060] and prevents steam leakage [0062].

Regarding claim 7, Cheng discloses wherein the operational parameter controlled by the controller includes at least one of: temperature, cooking time, activation, and pressure release (“the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Mo, in further view of Gaynor et al. (US 2008/0053984).
Regarding claim 2, Cheng does not expressly disclose wherein the temperature probe further comprises a cable connected with the controller. Rather, Cheng discloses wherein the temperature probe is connected with the controller preferably via a wireless signal [0070].
Gaynor is directed toward a cooking apparatus comprising a temperature probe with a temperature sensor positioned in an internal chamber through a lid of the cooking apparatus (Fig. 1 and [0023]). Gaynor discloses wherein a temperature probe comprises a cable connected with a controller (see Fig. 1, showing “temperature probe 28” comprising cable 28c [0023]; “The controller controls operation of the cooking appliance in a probe mode wherein the temperature probe is inserted into the foodstuff and transmits foodstuff temperatures to the controller for controlling the heating of the foodstuff” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the temperature probe further comprises a cable connected with the controller. This is merely the simple substitution of one known element (a cable for transmitting temperature information to a controller, as disclosed by Gaynor) for another (a wireless transmission means for transmitting temperature information to a controller, as disclosed by Cheng), to obtain the predictable result of allowing a controller to receive the measured temperature information.

    PNG
    media_image1.png
    474
    466
    media_image1.png
    Greyscale

Fig. 1 of Gaynor

Regarding claim 8, Cheng discloses a pressure cooker, comprising:
a base configured to provide heat to, thereby to pressurize to about 5 psi or greater, an internal chamber for pressure cooking (“a cooking assembly comprising an induction heating base having an upper surface for supporting a cookware vessel“ and “a cookware vessel having a ... substantially upright sidewall extending upward there from to terminate at a rim, the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid”; “the gasket and sealable penetration in the lid are adapted to maintain at least one of an at least partial vacuum and a pressure greater than atmospheric pressure in the interior portion of the vessel” [0013]; “This configuration allows cooking at controlled temperatures above about 190.degree. F., once the valve is closed, up the safe operating pressure set by a safety release valve, which is generally at between about 5 to 15 psi” [0136]);
a lid that engages the base to seal the chamber (“a lid adapted with a gasket to engage said cookware vessel at the rim thereof to form a vacuum seal therewith” [0013]);
a controller that controls one or more operational parameters of the pressure cooker, the controller located external to the internal chamber (“a controller that is responsive to energize the one or more induction heating coils” [0013]; Fig. 1 shows “controller 430” [0063] located external to the internal chamber); and 
a temperature probe, the temperature probe comprising a temperature sensor positioned within the internal chamber (“the lid having at least one sealable penetration formed in the surface thereof, a transmitter device adapted for removable supported engagement with the lid and in signal communication with the controller, the transmitter device having a thermal probe that enters an interior portion of the vessel via the sealable penetration of the lid”; “the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]).
Cheng does not expressly disclose wherein the lid includes an inner cover and an outer cover.
Mo is directed toward a pressure cooker (Abstract; claims 20-21). Mo discloses a lid including an inner cover and an outer cover (“the lid 10 for a cooking utensil includes the outer cover 13 and the inner cover assembly for a cooking assembly, and the inner cover 11 is mounted in the outer cover 13” [0059], shown in Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lid includes an inner cover and an outer cover. Mo describes that use of a lid that includes an inner cover (in addition to an outer cover) results in a lid that is “good in sealing” [0060] and prevents steam leakage [0062].
Cheng does not expressly disclose a cable connected between the temperature sensor and the controller. Rather, Cheng discloses wherein the temperature probe is connected with the controller preferably via a wireless signal [0070].
Gaynor discloses a cable connected between a temperature sensor and a controller (see Fig. 1, showing “temperature probe 28” comprising cable 28c [0023]; “The controller controls operation of the cooking appliance in a probe mode wherein the temperature probe is inserted into the foodstuff and transmits foodstuff temperatures to the controller for controlling the heating of the foodstuff” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cable connected between the temperature sensor and the controller. This is merely the simple substitution of one known element (a cable for transmitting temperature information to a controller, as disclosed by Gaynor) for another (a wireless transmission means for transmitting temperature information to a controller, as disclosed by Cheng), to obtain the predictable result of allowing a controller to receive the measured temperature information.

Claims 3 – 6 and 9 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Mo and Gaynor, in further view of Shimola et al. (US 6,927,338).
Regarding claim 3, Cheng discloses wherein the lid includes an opening (see Fig. 12D, showing “lid 200” [0120] comprising an opening through which “temperature sensing probe 322” [0121] has been inserted).
Cheng/Mo/Gaynor does not expressly disclose wherein the cable is routed from the internal chamber through the opening to the controller. Rather, Gaynor discloses wherein a portion of the temperature probe (Fig. 1, element 28a) is positioned within the internal camber, and the cable (Fig. 1, element 28c) is located externally to the internal chamber.
Shimola is directed toward a wire pass through seal with grommets [Title]. Shimola solves the same problem as the Applicant, which is how to route a cable through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (Applicant’s specification at [0005], [0031]; Shimola at [Col. 1, lines 9-51] and [Col. 2, lines 41-46]). Shimola discloses wherein a cable is routed through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (see Fig. 1, showing a cable comprising element 24 and 26 that is routed through an opening 20 in barrier 12, including a seal to separate the environment on side 16 of barrier 12 from the environment on side 18 of barrier 12 [Col. 2, lines 41-46]; [Col. 3, lines 19-38]; [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cable is routed from the internal chamber through the opening to the controller. This is merely the use of a known technique (routing a cable through an opening in a barrier) applied to a known device (a pressure cooker comprising a temperature probe), to yield the predictable result of transmitting a signal from one side of the barrier to the other side of the barrier, while maintaining a sealed environment between one side of the barrier and another side of the barrier. 

    PNG
    media_image2.png
    417
    617
    media_image2.png
    Greyscale


Fig. 1 of Shimola
Regarding claim 4, Cheng discloses wherein the temperature probe further comprises a stopper, and wherein the stopper is configured to be inserted into the opening to seal the opening (see Figs. 12A-12D, showing “temperature sensing probe 322” and “a grommet 170 that lines the opening 205 and supports the probe 322”; “The temperature sensing probe 322 is received within the grommet bore 172 in a sealed manner, and the outer surface of the grommet sleeve 171 is fitted within the opening 205 and forms a seal therewith” [0121])
Cheng does not disclose wherein the stopper is mounted on a cable. However, Shimola discloses a stopper connected with cable (“grommet for sealing a conductor relative to a substrate having opposite sides and an opening therethrough for the conductor” [Abstract]; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopper is mounted on the cable. This allows the lid / barrier’s opening, through which either the shaft of the temperature probe or the cable of the temperature probe is inserted into an internal chamber, to be sealed to maintain a sealed environment between one side of the barrier and another side of the barrier. It is noted that while Shimola does not expressly disclose wherein the stopper is mounted on the cable, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

    PNG
    media_image3.png
    531
    466
    media_image3.png
    Greyscale

Figs. 12A – 12D of Cheng
Regarding claim 5, Cheng discloses a valve seat that encircles the opening in the lid (Figs. 12A-12D, valve seat / grommet 170 [0121]).

Regarding claim 6, Cheng discloses further comprising a stopper unit attached to the valve seat, the stopper unit including a plug configured to be inserted into the opening to seal the opening (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit including a plug).

Regarding claim 9, Cheng discloses wherein the lid includes an opening (see Fig. 12D, showing “lid 200” [0120] comprising an opening through which “temperature sensing probe 322” [0121] has been inserted).
Cheng/Mo/Gaynor does not expressly disclose wherein the cable is routed from the internal chamber through the opening to the controller. Rather, Gaynor discloses wherein a portion of the temperature probe (Fig. 1, element 28a) is positioned within the internal camber, and the cable (Fig. 1, element 28c) is located externally to the internal chamber.
Shimola is directed toward a wire pass through seal with grommets [Title]. Shimola solves the same problem as the Applicant, which is how to route a cable through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (Applicant’s specification at [0005], [0031]; Shimola at [Col. 1, lines 9-51] and [Col. 2, lines 41-46]). Shimola discloses wherein a cable is routed through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (see Fig. 1, showing a cable comprising element 24 and 26 that is routed through an opening 20 in barrier 12, including a seal to separate the environment on side 16 of barrier 12 from the environment on side 18 of barrier 12 [Col. 2, lines 41-46]; [Col. 3, lines 19-38]; [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cable is routed from the internal chamber through the opening to the controller. This is merely the use of a known technique (routing a cable through an opening in a barrier) applied to a known device (a pressure cooker comprising a temperature probe), to yield the predictable result of transmitting a signal from one side of the barrier to the other side of the barrier, while maintaining a sealed environment between one side of the barrier and another side of the barrier. 

Regarding claim 10, Cheng discloses wherein the temperature probe further comprises a stopper, and wherein the stopper is configured to be inserted into the opening to seal the opening (see Figs. 12A-12D, showing “temperature sensing probe 322” and “a grommet 170 that lines the opening 205 and supports the probe 322”; “The temperature sensing probe 322 is received within the grommet bore 172 in a sealed manner, and the outer surface of the grommet sleeve 171 is fitted within the opening 205 and forms a seal therewith” [0121])
Cheng does not disclose wherein the stopper is mounted on a cable. However, Shimola discloses a stopper connected with cable (“grommet for sealing a conductor relative to a substrate having opposite sides and an opening therethrough for the conductor” [Abstract]; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopper is mounted on the cable. This allows the lid / barrier’s opening, through which either the shaft of the temperature probe or the cable of the temperature probe is inserted into an internal chamber, to be sealed to maintain a sealed environment between one side of the barrier and another side of the barrier. It is noted that while Shimola does not expressly disclose wherein the stopper is mounted on the cable, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 11, Cheng discloses a valve seat that encircles the opening in the lid (Figs. 12A-12D, valve seat / grommet 170 [0121]).

Regarding claim 12, Cheng discloses further comprising a stopper unit attached to the valve seat, the stopper unit including a plug configured to be inserted into the opening to seal the opening (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit including a plug).

Regarding claim 13, Cheng discloses a pressure cooker, comprising: 
a base configured to provide heat to, thereby to pressurize to about 5 psi or greater, an internal chamber for pressure cooking (“a cooking assembly comprising an induction heating base having an upper surface for supporting a cookware vessel“ and “a cookware vessel having a ... substantially upright sidewall extending upward there from to terminate at a rim, the sidewall encircling said bottom portion to form an interior portion capable of retaining a fluid”; “the gasket and sealable penetration in the lid are adapted to maintain at least one of an at least partial vacuum and a pressure greater than atmospheric pressure in the interior portion of the vessel” [0013]; “This configuration allows cooking at controlled temperatures above about 190.degree. F., once the valve is closed, up the safe operating pressure set by a safety release valve, which is generally at between about 5 to 15 psi” [0136]); 
a lid that engages the base to seal the chamber (“a lid adapted with a gasket to engage said cookware vessel at the rim thereof to form a vacuum seal therewith” [0013]), the lid including an opening (see Fig. 12D, showing “lid 200” [0120] comprising an opening through which “temperature sensing probe 322” [0121] has been inserted); 
a controller that controls one or more operational parameters of the pressure cooker, the controller located external to the internal chamber (“a controller that is responsive to energize the one or more induction heating coils” [0013]; Fig. 1 shows “controller 430” [0063] located external to the internal chamber); and 
a temperature probe, the temperature probe comprising a temperature sensor positioned within the internal chamber, the temperature probe configured to communicate temperature signals to the controller (“the lid having at least one sealable penetration formed in the surface thereof, a transmitter device adapted for removable supported engagement with the lid and in signal communication with the controller, the transmitter device having a thermal probe that enters an interior portion of the vessel via the sealable penetration of the lid”; “the controller is operative to energize and de-energize the one or more induction coils to maintain a pre-determined temperature entered into the controller in response to the temperature measured by the thermal probe” [0013]); and 
further comprising a stopper unit attached to the lid, the stopper unit including a plug configured to be inserted into the opening to seal the opening in the absence of the temperature probe (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit including a plug).
Cheng does not expressly disclose wherein the lid includes an inner cover and an outer cover.
Mo is directed toward a pressure cooker (Abstract; claims 20-21). Mo discloses a lid including an inner cover and an outer cover (“the lid 10 for a cooking utensil includes the outer cover 13 and the inner cover assembly for a cooking assembly, and the inner cover 11 is mounted in the outer cover 13” [0059], shown in Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the lid includes an inner cover and an outer cover. Mo describes that use of a lid that includes an inner cover (in addition to an outer cover) results in a lid that is “good in sealing” [0060] and prevents steam leakage [0062].
Cheng does not expressly disclose a cable routed from the temperature sensor through the opening and to the controller. Rather, Cheng discloses wherein the temperature probe is connected with the controller preferably via a wireless signal [0070].
Gaynor discloses a cable routed from the temperature sensor to the controller (see Fig. 1, showing “temperature probe 28” comprising cable 28c [0023]; “The controller controls operation of the cooking appliance in a probe mode wherein the temperature probe is inserted into the foodstuff and transmits foodstuff temperatures to the controller for controlling the heating of the foodstuff” [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cable routed from the temperature sensor to the controller. This is merely the simple substitution of one known element (a cable for transmitting temperature information to a controller, as disclosed by Gaynor) for another (a wireless transmission means for transmitting temperature information to a controller, as disclosed by Cheng), to obtain the predictable result of allowing a controller to receive the measured temperature information.

Cheng / Gaynor does not disclose wherein the cable is routed through the opening. Rather, Gaynor discloses wherein a portion of the temperature probe (Fig. 1, element 28a) is positioned within the internal camber, and the cable (Fig. 1, element 28c) is located externally to the internal chamber.
Shimola discloses wherein a cable is routed through an opening in a barrier while maintaining a sealed environment between one side of the barrier and another side of the barrier (see Fig. 1, showing a cable comprising element 24 and 26 that is routed through an opening 20 in barrier 12, including a seal to separate the environment on side 16 of barrier 12 from the environment on side 18 of barrier 12 [Col. 2, lines 41-46]; [Col. 3, lines 19-38]; [Abstract]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cable is routed through the opening. This is merely the use of a known technique (routing a cable through an opening in a barrier) applied to a known device (a pressure cooker comprising a temperature probe), to yield the predictable result of transmitting a signal from one side of the barrier to the other side of the barrier, while maintaining a sealed environment between one side of the barrier and another side of the barrier. 

Regarding claim 14, Cheng discloses wherein the temperature probe further comprises a stopper, and wherein the stopper is configured to be inserted into the opening to seal the opening (see Figs. 12A-12D, showing “temperature sensing probe 322” and “a grommet 170 that lines the opening 205 and supports the probe 322”; “The temperature sensing probe 322 is received within the grommet bore 172 in a sealed manner, and the outer surface of the grommet sleeve 171 is fitted within the opening 205 and forms a seal therewith” [0121])
Cheng does not disclose wherein the stopper is mounted on a cable. However, Shimola discloses a stopper connected with cable (“grommet for sealing a conductor relative to a substrate having opposite sides and an opening therethrough for the conductor” [Abstract]; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the stopper is mounted on the cable. This allows the lid / barrier’s opening, through which either the shaft of the temperature probe or the cable of the temperature probe is inserted into an internal chamber, to be sealed to maintain a sealed environment between one side of the barrier and another side of the barrier. It is noted that while Shimola does not expressly disclose wherein the stopper is mounted on the cable, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 15, Cheng discloses a valve seat that encircles the opening in the lid (Figs. 12A-12D, valve seat / grommet 170 [0121]), and wherein a stopper unit is mounted on the valve seat (“the thermal sensor can be replaced with a plug that fills the bore 172, in the grommet 170 to provide an alternative obstruction which cooperate to seal and close the opening 205” [0121]; the plug of Cheng corresponds to the claimed stopper unit).

Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
On page 6, Applicant states, “the Cheng appliance includes a means to reduce the pressure of air in a cookware vessel to .3 Bar or less (see paragraph 0014),” and “[b]y contrast, the subject invention is for pressure cooking, which is the opposite cook mode of Cheng’s sub-ambient cooking.”
However, while Cheng discloses that his invention can be used for sub-ambient pressure cooking, Cheng also discloses that his invention can be used for pressure cooking, “generally at between about 5 to 15 psi”: “the gasket and sealable penetration in the lid are adapted to maintain at least one of an at least partial vacuum and a pressure greater than atmospheric pressure in the interior portion of the vessel” [0013]; “This configuration allows cooking at controlled temperatures above about 190.degree. F., once the valve is closed, up the safe operating pressure set by a safety release valve, which is generally at between about 5 to 15 psi” [0136]).
Applicant has amended the independent claims to recite, “the lid including an inner cover and an outer cover.” On page 6, Applicant states, “[t]he cited references contain no such structure.” Examiner has relied upon a newly-cited reference as disclosing this amended claim limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761